MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                 FILED
Memorandum Decision shall not be regarded as                           Nov 30 2017, 8:27 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,                        CLERK
                                                                        Indiana Supreme Court
collateral estoppel, or the law of the case.                               Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jared M. Thomas                                         Curtis T. Hill, Jr.
Evansville, Indiana                                     Attorney General of Indiana

                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Jvon K. Sydnor,                                         November 30, 2017

Appellant-Defendant,                                    Court of Appeals Case No.
                                                        65A04-1704-CR-738
        v.                                              Appeal from the Posey Superior
                                                        Court.
                                                        The Honorable S. Brent Almon,
State of Indiana,                                       Judge.
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        65D01-1609-F3-506




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017           Page 1 of 11
                                             Statement of the Case
[1]   Jvon Sydnor appeals his conviction by jury of armed robbery, as a Level 3
                 1
      felony, contending that the State presented insufficient evidence to support his

      conviction and his sentence is inappropriate. We affirm.


                                                    Issues
[2]   Sydnor raises the following, restated, issues for our review:


                 I. Whether the State presented sufficient evidence to support his
                 conviction; and
                 II. Whether the trial court abused its discretion in sentencing
                 him.


                                   Facts and Procedural History
[3]   The facts most favorable to the judgment reveal that Meagan Gumbel and

      Brandon Stewart were dating but did not live together. Gumbel lived in

      Evansville with her two children. On September 21, 2016, Gumbel picked

      Stewart up from a house located in Mount Vernon, Indiana. Gumbel was

      driving a dark blue, four-door 2012 Dodge Avenger with dark tinted windows.

      Gumbel had her two children with her in the vehicle.


[4]   Gumbel and Stewart planned to drive to Evansville. However, Gumbel first

      drove around town because Sydnor, a friend of Stewart’s, also wanted a ride to




      1
          Ind. Code § 35-42-5-1(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 2 of 11
      Evansville and was supposed to call Gumbel and Stewart to coordinate the ride.

      Once Sydnor contacted them, Gumbel and Stewart picked him up at an

      apartment complex in Mount Vernon. Stewart moved to the backseat of the

      vehicle, behind Gumbel, to assist Gumbel’s children. Sydnor sat in the front

      seat.


[5]   When Sydnor entered the vehicle, he told Gumbel to drive to a liquor store

      located on 3rd Street in Mount Vernon. As they approached the liquor store,

      Sydnor told Gumbel to drive around the block because “[t]here’s too many

      people.” Tr. Vol. I p. 90. Gumbel did so and then parked her vehicle on the

      street that ran along the side of the liquor store. Sydnor exited the vehicle and

      entered the store.


[6]   Angela Ricketts was working at the liquor store on September 21, 2016.

      Shortly before 4:00 p.m., she saw a man, later identified as Sydnor, enter the

      store with his shirt pulled over his face and a hat or hood covering his head.

      Sydnor motioned with his head for Ricketts to approach the front counter and

      when Ricketts asked, “[w]hat can I get for you,” Sydnor replied, “[t]he money.”

      Id. at 51. Thinking that he was joking, Ricketts said, “No, I’m not giving you

      the money.” Id. Sydnor then pulled a gun out of his pocket, pointed it at

      Ricketts’ face and said, “I want the money,” and “[d]on’t make me kill you.”

      Id. at 51, 52. Ricketts placed the money from the cash register into a brown

      paper bag that Sydnor handed to her. Sydnor grabbed the bag and exited the

      store. Video of the robbery was captured by the liquor store’s surveillance

      system.

      Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 3 of 11
[7]    While Sydnor was inside the store, Crystal Soehl was walking to work nearby.

       She heard Stewart call to her from Gumbel’s vehicle. When Soehl approached

       the vehicle, Stewart said, “Hey, don’t go in [the liquor store]” because “[s]ome

       [sh**] is going down.” Id. at 169. Soehl said “[o]kay.” Id. at 170. Before she

       walked away, she saw Sydnor walking toward the vehicle with a bag in one

       hand. Sydnor was holding up his pants with his other hand and held a gun in

       the hand that he used to hold up his pants.


[8]    Sydnor entered Gumbel’s vehicle and yelled, “Go, [g]o, [g]o.” Id. at 93.

       Gumbel saw the brown paper bag in his hand. Sydnor told Gumbel that he

       robbed the liquor store and that the clerk thought the robbery was a joke until

       he pulled out his gun and pointed it at her.


[9]    After leaving the liquor store, Gumbel, Stewart, and Sydnor stopped at a local

       gas station because Gumbel’s vehicle was low on fuel. Sydnor was angry

       because he wanted Gumbel to stop for gas outside of Mount Vernon. Gumbel

       went inside the gas station to use the restroom and pay for the gas. She

       returned to her vehicle and began to fill the gas tank. She saw Sydnor throwing

       clothing into a trashcan next to the gas pump.


[10]   Once the gas tank was filled, Gumbel, Stewart, and Sydnor left Mount Vernon

       and drove to Evansville. When they reached Evansville, Gumbel and Stewart

       dropped off Sydnor at a residence. The two then drove to Stewart’s mother’s

       house where they searched Gumbel’s vehicle. Stewart found a gun under the

       driver’s seat, the same one that Gumbel had seen earlier that day on Sydnor’s


       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 4 of 11
       lap when he was seated in her vehicle after the robbery took place. Stewart

       contacted Sydnor, and Gumbel and Stewart met Sydnor and returned the gun

       to him. Gumbel eventually drove both Sydnor and Stewart to an apartment in

       Evansville and left them there.


[11]   Gumbel returned to the home in Evansville that she shared with her friend,

       Bianca Boarman. Earlier, Boarman had sent a text message to Gumbel, asking

       Gumbel what time she left Mount Vernon. Boarman had heard a television

       news report that a blue car with tinted windows was involved in an armed

       robbery. Gumbel told Boarman about the robbery, and Boarman contacted her

       cousin, an Indiana State Trooper. The state trooper came to the house, and

       Gumbel provided him with a statement. He then took Gumbel to the Mount

       Vernon Police Department to meet with a detective. Gumbel provided the

       detective with a recorded statement regarding the robbery.


[12]   Sydnor was arrested and was charged with two counts of armed robbery, as

       Level 3 felonies. One count alleged that he used or threatened the use of force

       on the victim, and the other count alleged that he put the victim in fear. The

       handgun used during the robbery was not recovered by the police.


[13]   Following a two-day jury trial, Sydnor was found guilty as charged. The trial

       court initially sentenced him to nine years’ imprisonment for each count, to be

       served concurrently. The trial court later amended its judgment, merged the

       two robbery convictions, and sentenced Sydnor to nine years executed in the

       Indiana Department of Correction. Sydnor appeals.


       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 5 of 11
                                   Discussion and Decision
                                 I. Sufficiency of the Evidence
[14]   Sydnor first argues the evidence presented at trial was insufficient to support his

       conviction for Level 3 felony robbery. Specifically, he contends that the State

       failed to prove that he was armed with a deadly weapon at the time the robbery

       was committed.


[15]   In reviewing a sufficiency of the evidence claim, we neither reweigh the

       evidence nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d 133,

       135 (Ind. 2012). Rather, we look to the evidence and reasonable inferences

       drawn therefrom that support the verdict. Id. We affirm if there is probative

       evidence from which a reasonable jury could have found the defendant guilty

       beyond a reasonable doubt. Id.


[16]   To convict Sydnor of Level 3 felony robbery, the State was required to prove

       beyond a reasonable doubt that he knowingly or intentionally took property

       from Ricketts by using force or the threat of force while armed with a deadly

       weapon. See Ind. Code § 35-42-5-1(1) (2014). A “deadly weapon” includes, in

       part, “[a] loaded or unloaded firearm.” Ind. Code § 35-31.5-2-86(a)(1) (2012).

       To prove that a weapon was used in the commission of a crime, it is not

       necessary to introduce the weapon into evidence at trial. Gray v. State, 903

       N.E.2d 940, 943 (Ind. 2009). However, there must be some proof that the

       defendant was actually armed with a deadly weapon at the time of the

       crime. Id. at 943-44. A victim’s testimony that he or she saw the defendant use


       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 6 of 11
       what was believed or “figured” to be a gun is, by itself, sufficient proof of the

       use of a deadly weapon. Harvey v. State, 542 N.E.2d 198, 200-01 (Ind. 1989).


[17]   Ricketts, the victim of the robbery, testified that Sydnor pulled a gun from his

       pocket and pointed it at her face. Video of the robbery, captured by the liquor

       store’s surveillance system, showed Sydnor pointing a firearm at Ricketts. The

       detective assigned to the case testified that he had specialized training in

       firearms and handguns and that the object he saw Sydnor holding in the

       robbery video was a handgun similar to the one the detective carried. Gumbel,

       the driver of the vehicle in which Sydnor rode to and from the robbery,

       presented testimony that she saw a gun on Sydnor’s lap while he was seated in

       the front seat of her vehicle after the robbery occurred. Gumbel testified that

       Sydnor told her that during the robbery, he pulled out the gun and pointed it at

       Ricketts.


[18]   Ample evidence was presented to establish that Sydnor was armed with a

       deadly weapon when he robbed Ricketts. Sydnor’s argument to the contrary is

       simply a request to reweigh the evidence and the credibility of the witnesses,

       which our court will not do. We conclude that the State presented sufficient

       evidence from which a reasonable factfinder could conclude that Sydnor was

       armed with a deadly weapon when he robbed Ricketts.


                              II. Inappropriateness of Sentence
[19]   Sydnor next argues that his nine-year sentence is inappropriate in light of the

       nature of the offense and his character. We may revise a sentence if it is

       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 7 of 11
       “inappropriate in light of the nature of the offense and the character of the

       offender.” Ind. Appellate Rule 7(B). Sydnor bears the burden of persuading us

       that his sentence is inappropriate. See Reid v. State, 876 N.E.2d 1114, 1116 (Ind.

       2007) (burden is on defendant to persuade us his sentence is inappropriate).


[20]   Sydnor, however, fails to present a cogent argument that the nature of his

       offense or his character makes his sentence inappropriate. His Rule 7(B)

       argument focuses only on the trial court’s failure to consider the following as

       mitigating factors: his family’s testimony at sentencing regarding his

       upbringing, his crime was a result of circumstances unlikely to recur, he likely

       would respond affirmatively to short-term imprisonment, he had not been

       ordered to serve executed time in the Indiana Department of Correction for any

       of his previous convictions, and imprisonment would be an undue hardship on

       his children. As such, the issue we will address on appeal is whether the trial

       court abused its discretion at sentencing when it failed to consider the above-

       listed factors as mitigating.


[21]   Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

       N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007). A trial

       court may impose any sentence authorized by statute, and so long as a sentence

       falls within the statutory range, it may only be reviewed for an abuse of

       discretion. Id. An abuse of discretion occurs if the decision is clearly against

       the logic and effect of the facts and circumstances before the court, or the

       reasonable, probable and actual deductions to be drawn therefrom. Id.

       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 8 of 11
[22]   In making a sentencing determination, the trial court may consider whether

       there are any aggravating or mitigating circumstances to merit a sentence

       enhancement or reduction. Ind. Code § 35-38-1-7.1(a)-(b) (2015). However,

       “[i]f the trial court does not find the existence of a mitigating factor after it has

       been argued by counsel, the trial court is not obligated to explain why it has

       found that the factor does not exist.” Anglemyer, 868 N.E.2d at 493 (quoting

       Fugate v. State, 608 N.E.2d 1370, 1374 (Ind. 1993)). Nor is the sentencing court

       required to place the same value on a mitigating circumstance as does the

       defendant. Beason v. State, 690 N.E.2d 277, 283-84 (Ind. 1998). A claim that

       the trial court failed to find a mitigating circumstance requires the defendant to

       establish that the mitigating evidence is both significant and clearly supported

       by the record. Anglemyer, 868 N.E.2d at 493.


[23]   Sydnor argues the trial court “should have found” the following as mitigating

       factors: his family’s testimony at sentencing regarding his childhood and his

       character, his crime was a result of circumstances unlikely to recur, he likely

       would respond affirmatively to short-term imprisonment, and he had not been

       ordered to serve executed time in the Indiana Department of Correction for any

       of his previous convictions. Appellant’s Br. p. 19. Sydnor also asserts that the

       trial court did not “give any weight whatsoever to the mitigating factor that

       imprisonment would result in an undue hardship” on his children. Id. The

       record, however, indicates that the trial court did consider the proposed

       mitigators but gave them little weight or rejected them. The court specifically

       stated:


       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 9 of 11
        The Court notes the . . . defendant’s overall risk assessment score
        puts the defendant in the high risk [sic] category to reoffend
        under supervision. . . . The Court does take into consideration
        that his mother apparently exited his life at age six. I don’t
        believe that you have had the – necessarily the best, easiest
        childhood, but not necessarily the worst by any means either.
                                               ...
        The Court also takes into consideration the fact that you have not
        had – apparently have not – you’ve been in jail and you were
        ordered to serve the balance of one year of the remainder of the
        sentence in the prior felony robbery, but the Court takes into
        consideration that you have not been previously incarcerated at
        the Indiana Department of Corrections [sic] apparently.


Sentencing Tr. pp. 48-49. The trial court also considered Sydnor’s prior

criminal record which included convictions for resisting law enforcement and

Level 5 felony robbery; his probation revocations; that he committed the instant

offenses while on probation; and that he was not a “good candidate for

supervision.” Id. at 51. Regarding undue hardship, Sydnor did not provide a

special circumstance that would justify a finding that imprisonment would

result in an undue hardship on his children. As such, the trial court was not

required to find that imprisonment would result in undue hardship. See Dowdell

v. State, 720 N.E.2d 1146, 1154 (Ind. 1999) (“Many persons convicted of serious

crimes have one or more children [so], absent special circumstances, trial courts

are not required to find that imprisonment will result in an undue hardship.”)




Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 10 of 11
[24]   Sydnor has not established that the trial court overlooked any significant

       mitigators that were clearly supported by the record. The trial court did not

       abuse its discretion when it sentenced Sydnor.


                                               Conclusion
[25]   For the reasons stated above, we find that sufficient evidence was presented to

       support Sydnor’s conviction for Level 3 felony robbery, and the trial court did

       not abuse its discretion at sentencing.


[26]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 65A04-1704-CR-738|November 30, 2017   Page 11 of 11